 

Exhibit 10.1

 

[image_002.jpg] 

 

 

February 4, 2019

 

Mr. Erislandy Dorado-Boladeres

55 Southfied Drive

Belle Mead, NJ 08502

 

Dear Dandy,

 

On behalf of Akorn Pharmaceuticals, I am pleased to offer you the position of
Executive Vice President, Global Quality, reporting to Douglas Boothe, President
& CEO.

 

Your anticipated date of employment is dependent on successful completion of the
pre-employment requirements. Your tentative start date is to be determined.

 

Your initial base salary will be at an annual rate of $375,000.00. You will
receive your paycheck every other Friday for the current payroll period. Should
Friday fall on a Company holiday, paychecks will be issued as near as possible
to your regularly scheduled payday.

 

You will also be eligible to participate in Akorn’s Performance Incentive plan,
pro-rated based on your start date. Your annual target incentive bonus is 50% of
your annual earnings. You will be eligible to begin participation in plan year
2019. Bonus payments for performance in plan year 2019 will occur March 2020.
Eligibility and payments are governed by the terms of the plan and are subject
to approval by the Board of Directors. As Doug’s direct report, you will also be
eligible for an additional 25% of your annual earnings for achievement of
corporate defined stretch targets for fiscal year 2019.

 

The Company will also issue you a one-time, Stock Equity grant with a value of
$750,000. Currently, we expect this grant to be delivered as 50% Restricted
Stock Units (RSUs) and 50% Stock Options.

 

You will also be eligible to participate in the Long Term Incentive Plan (LTIP),
reserved for management and exempt employees, which would afford you equity
awards on an annual basis.  Any LTIP awards for which you would be eligible
would be determined by the Compensation Committee of the Board of Directors. 
Eligibility to participate in the LTIP would begin in plan year 2019.  Equity
earned in plan year 2019 would be granted in 2020.

 

This offer letter is intended to comply with Section 409A of the Internal
Revenue Code (“Section 409A”) or an exemption thereunder and shall be construed
and administered in accordance with Section 409A.

 

Akorn will also provide you with relocation benefits to move your family and
your household goods, if necessary. The relocation benefits would be in
accordance with the terms and conditions of our Relocation Policy. Should you
voluntarily leave the company or are terminated for cause within 18 months
following your relocation, you agree to repay the total amount of all
expenditures paid to you and to vendors on your behalf.

 



[image_003.jpg] 

 

 

[image_002.jpg] 

 

 

You will be eligible for benefits which include medical, dental, prescription
drug, vision, Smart-Choice (Akorn’s (401K) Retirement Savings Program),
Education Assistance, flexible spending accounts, an Employee Assistance
Program, life, disability insurance and five (5) weeks of Paid Time Off (PTO),
prorated accordingly for the duration of the calendar year.

 

As a convenience, we will automatically enroll you in Smart Choice (Akorn’s
401(k) Retirement Savings Plan Program). We will defer four percent (4%) of your
pre-tax pay, effective the first payroll following eligibility; eligibility is
defined as the first of the month following your date of hire. Your savings will
be invested in the Fidelity Freedom Funds. You may change or discontinue your
deferment at any time and you may move your savings to different funds once you
have begun employment.

 

Your employment at Akorn would be “at-will”, which means that either you or the
Company may terminate employment at any time. Nothing in this letter should be
interpreted as a contract of employment. This offer letter shall be governed by
the laws of Illinois, without regard to conflict of law principles.

 

In your position you will be covered under our Executive and Key Management
Change In Control Severance Program. We have included a copy of the program for
your reference. This program is subject to change. Additionally, should your
role be eliminated and you are involuntarily terminated without cause, under our
current severance plan you would be eligible for severance equivalent to
fifty-two (52) weeks of pay and fifty-two (52) weeks of benefit continuation
along with a pro-rated annual incentive payout. This policy is also subject to
change in the future.

 

Our offer of employment will remain open for five days from the date of this
letter and is contingent upon the satisfactory completion of employment
eligibility documentation, background check and drug screen. In addition, you
assure us that you are free of any contractual obligations from your current
employer or former employer that will impede your contributions to Akorn.

 

We are confident that you will find your Akorn employment both challenging and
rewarding and that you, in turn, will make significant contributions to our
company's success. By signing this letter in the space below, you are
acknowledging that you have read and understood this letter. You are agreeing to
and accepting the terms of the letter and you are not relying on any other
representation made by Akorn or its representatives about your employment. This
letter may not be modified, except in writing by authorized Akorn personnel.

 

[image_003.jpg] 

 

 

 [image_002.jpg]

 

 

Upon acceptance of this offer, please sign the attached offer letter, scan and
return to me via email. If you have any questions, please do not hesitate to
contact me.

 

Sincerely,

 

/s/ Greg Lawless

 

Gregory Lawless

Chief Human Resources Officer

 

 

I accept this offer of employment and understand the terms and conditions
outlined above.

 

 

/s/ Erislandy Dorado-Boladeres   Feb 11, 2019   Erislandy Dorado-Boladeres  
Date  

 



[image_003.jpg] 

